      Case: 3:18-cv-00037-wmc Document #: 186 Filed: 05/18/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF WISCONSIN


 MARK MLSNA,

               Plaintiff,                                CASE NO. 3:18-cv-00037

 v.                                                 DEFENDANT’S MOTIONS IN LIMINE

 UNION PACIFIC RAILROAD COMPANY,

               Defendant.



       Defendant, Union Pacific Railroad Company (“Union Pacific”) respectfully moves

the Court for an order in limine to limit the evidence, testimony, and/or argument

presented by Plaintiff, Mark Mlsna (“Mlsna”), through his counsel or any witnesses, as

follows:

       1.     Arguments or evidence about any alleged device that has not undergone

audiological testing by an audiologist disclosed in this case;

       2.     Arguments or evidence about any alleged device or technology that did not

exist during the interactive process in 2015;

       3.     Arguments or evidence that the E.A.R. Primo has a “noise reduction rating,”

(NRR);

       4.     Arguments or evidence that Union Pacific should have individually tested

Mlsna’s noise exposure;

       5.     Arguments or evidence that Union Pacific was required to offer a variety of

hearing amplification devices under FRA regulations;

       6.     Arguments or evidence that new technology is causing allegedly lower

decibels readings in Union Pacific’s dosimetry data;


                                                1
      Case: 3:18-cv-00037-wmc Document #: 186 Filed: 05/18/21 Page 2 of 3




       7.     Arguments, evidence, or reference to any other lawsuits against Union

Pacific;

       8.     Arguments, evidence, or reference to inferences based on privileged

discussions with in-house counsel;

       9.     Arguments or references to any pretrial motions and orders, including the

Seventh Circuit’s opinion in this case;

       10.    Arguments, evidence, or references to the FRA’s Operating Crew Review

Board decision, including the implication of such decision.



       Dated this 18th day of May, 2021


                                          UNION PACIFIC RAILROAD COMPANY,
                                          Defendant


                                          By: /s/ Scott P. Moore
                                          Scott Parrish Moore (admitted pro hac vice)
                                          David P. Kennison (admitted pro hac vice)
                                            BAIRD HOLM LLP
                                          1700 Farnam Street, Suite 1500
                                          Omaha, NE 68102-2068
                                           Phone: 402-344-0500
                                          spmoore@bairdholm.com
                                          dkennison@bairdholm.com




                                            2
        Case: 3:18-cv-00037-wmc Document #: 186 Filed: 05/18/21 Page 3 of 3




                               CERTIFICATE OF SERVICE


               I hereby certify that on May 18, 2021, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF system which sent notification of such filing to
     the following:


                      Nicholas D. Thompson
                      Thomas W. Fuller
                      Adam W. Hansen

     and I hereby certify that I have mailed by United States Postal Service, postage
     prepaid, this document to the following non CM/ECF participants:

        None.



                                                   /s/ Scott P. Moore
DOCS/2638430.2




                                               3
